                                Case 18-06703-RLM-7A            Doc 22       Filed 01/30/19       EOD 01/30/19 11:08:31             Pg 1 of 2

                                                                                 Form 1                                                                               Page: 1

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:         18-06703 RLM                                                           Trustee: (340210)           John J. Petr
Case Name:           Bryson Bert-Visesio Thompson                                           Filed (f) or Converted (c): 08/29/18 (f)
                     Millennial L. Thompson                                                 §341(a) Meeting Date:       10/09/18
Period Ending:       12/31/18                                                               Claims Bar Date:            01/17/19

                                1                                        2                         3                          4                  5                    6

                       Asset Description                            Petition/              Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)              Unscheduled         (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                     Values              Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                Remaining Assets

 1       2010 Ford Edge, 140,000 miles                                   5,200.00                           0.00                                      0.00                   FA

 2       2013 Buick Verano, 80,000 miles                                 7,400.00                           0.00                                      0.00                   FA

 3       Household goods and furnishings                                     350.00                         0.00                                      0.00                   FA

 4       TV, computer, cell phone                                            250.00                         0.00                                      0.00                   FA

 5       Everyday clothes, shoes, accessories                                250.00                         0.00                                      0.00                   FA

 6       Wedding rings, costume jewelry                                      150.00                         0.00                                      0.00                   FA

 7       Cash                                                                 40.00                         0.00                                      0.00                   FA
 8       Savings Account: Chase bank                                          25.00                         0.00                                      0.00                   FA

 9       Chase Liquid Checking Account                                        75.00                         0.00                                      0.00                   FA

10       Chase Liquid Debit card                                               0.00                         0.00                                      0.00                   FA

11       Checking Account: Chase Bank                                          0.00                         0.00                                      0.00                   FA

12       401 (k) or similar plan: Empower Retirement                     2,000.00                           0.00                                      0.00                   FA

13       2018 federal and state tax refunds prorated to (u)              2,000.00                       2,000.00                                      0.00             2,000.00
           the date of bankruptcy

13       Assets          Totals (Excluding unknown values)          $17,740.00                         $2,000.00                                     $0.00            $2,000.00


     Major Activities Affecting Case Closing:
              Waiting on 2018 tax refunds.




                                                                                                                                            Printed: 01/30/2019 10:09 AM   V.14.14
                              Case 18-06703-RLM-7A                Doc 22       Filed 01/30/19    EOD 01/30/19 11:08:31             Pg 2 of 2

                                                                                  Form 1                                                                             Page: 2

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       18-06703 RLM                                                            Trustee: (340210)           John J. Petr
Case Name:         Bryson Bert-Visesio Thompson                                            Filed (f) or Converted (c): 08/29/18 (f)
                   Millennial L. Thompson                                                  §341(a) Meeting Date:       10/09/18
Period Ending:     12/31/18                                                                Claims Bar Date:            01/17/19

                              1                                            2                      3                          4                  5                    6

                      Asset Description                               Petition/           Estimated Net Value             Property         Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)                 Unscheduled      (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                       Values           Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                                Remaining Assets

    Initial Projected Date Of Final Report (TFR): June 30, 2019                        Current Projected Date Of Final Report (TFR): June 30, 2019




                January 30, 2019                                                       /s/ John J. Petr
         __________________________                                                    _________________________________________________________________
                      Date                                                             John J. Petr




                                                                                                                                           Printed: 01/30/2019 10:09 AM   V.14.14
